Opinion by
Jacobs, J.,
On November 4, 1974, appellant James Coffman’s petition for Writ of Habeas Corpus was denied by the court below and he was ordered extradited. This appeal followed.
Because the instant case is controlled by our Supreme Court’s decision in Commonwealth ex rel. Knowles v. Lester, 456 Pa. 423, 321 A.2d 637 (1974) and our decisions in Commonwealth ex rel. Goodroe v. Roth, 230 Pa. Superior Ct. 70, 326 A.2d 886 (1974) and Commonwealth v. Woods, 229 Pa. Superior Ct. 473, 326 A.2d 626 (1974), we reverse the order of the court below denying appellant’s petition for Writ of Habeas Corpus.
Appellant was incarcerated in Philadelphia County Prison on November 11, 1973 on a local charge of receiving stolen property. Five fugitive detainers were thereafter lodged against appellant.1 On November 29, 1973, the local charges were dismissed and appellant’s commitment was apparently continued on the basis of the fugitive detainers. On August 19, 1974, over nine months later, appellant was arraigned on three of the five charges and bail was set on each. On the same date appellant filed the first of two Habeas Corpus petitions, claiming that the nine month delay during which no Governor’s Warrant was produced and no arraignment held violated the Uniform Criminal Extradition Act, Act of July 8, 1941, P.L. 288, §§15 and 17, 19 P.S. §§191.15 and 191.17. On August 23,1974, at a bail reduction hearing, the Commonwealth moved to discharge two of the detainers of the three then remaining, because no Governor’s Warrants were available. A Governor’s Warrant was then produced on the remaining undischarged Illinois detainer which detainer was at that point the only basis for hold*587ing appellant. After combined hearings on appellant’s Habeas Corpus petitions and extradition, held on August 28, 1974 and September 4, 1974, his Habeas Corpus petitions were denied and he was ordered extradited on November 4,1974.
The Commonwealth contends that we should uphold the lower court’s denial of appellant’s Habeas Corpus petitions on the basis of our decision in Commonwealth ex rel. Douglass v. Aytch, 225 Pa. Superior Ct. 195, 310 A.2d 313, allocatur refused, 225 Pa. Superior Ct. xlii (1973). Douglass is cited for the proposition that a defendant who has been held on detainers and then discharged may be rearrested after discharge. With that principle we agree. Where a defendant has been held on detainers or warrant and is discharged, there is no prohibition against rearrest on a new warrant. See Commonwealth ex rel. Flood v. Pizzo, 434 Pa. 208, 252 A.2d 656 (1969); Commonwealth ex rel. Douglass v. Aytch, supra. See also, Commonwealth ex rel. Knowles v. Lester, supra at 429 n. 12, 321 A.2d at 641 n. 12.
Douglass, however, is not applicable here. Unlike the factual situation presented in Douglass, in the present case, appellant was never discharged from the Illinois detainer. Moreover, no new warrant was obtained, as was done in Douglass and in Flood, supra. Since the detainer constituted an arrest, Commonwealth ex rel. Knowles v. Lester, supra, the production of a Governor’s Warrant was required within a maximum of 90 days of November 20, 1973, the date the Illinois detainer was lodged, and there was no authority to hold appellant beyond the following 90 day period.2
*588The Commonwealth attempts to cure the ten month delay in producing the Governor’s Warrant here by characterizing its production as a “rearrest.” We cannot agree with that reasoning. Since there was no discharge from custody under the detainer, appellant could not be “rearrested”, as that term is used in Douglass, on production of the warrant. To hold otherwise would be to strip the 90 day requirement of the Uniform Criminal Extradition Act of any meaning. The Commonwealth urges us to condone all irregularities in a first request merely because under Douglass a second requisition is not barred by discharge of the first. This reasoning was rejected in Commonwealth ex rel. Knowles v. Lester, supra, and by this Court in Commonwealth v. McCaine, 218 Pa. Superior Ct. 274, 275 A.2d 867 (1971), and its adoption could conceivably allow unlimited delay in the production of Governor’s Warrants since on production thereof, the violation of Sections 15 and 17 of the Uniform Criminal Extradition Act, 19 P.S. §§191.15 and 191.17, would be irrelevant and without remedy.
Since a Governor’s Warrant went unproduced for a period far in excess of the maximum allowable time in this case, the lower court should have granted appellant’s petition for Habeas Corpus and appellant should have been discharged.
The Order of November 4, 1974 denying appellant’s petition for a Writ of Habeas Corpus and ordering him extradited is reversed and appellant is ordered discharged.

. The five warrants were lodged as follows: November 19, 1973 (California); November 20, 1973 (United States, Illinois and Florida); November 29, 1972 (Florida). Four of the warrants were ultimately discharged, causing only the Illinois detainer to remain.


. The Commonwealth notes in its brief that its delay in commencement of extradition proceeding's was proscribed by our Supreme Court in Commonwealth ex rel. Knowles v. Lester, 456 Pa. 423, 321 A.2d 637 (1974), but contends that since that decision was not rendered until July 1, 1974, the Commonwealth had no obligation to proceed within a maximum of ninety days prior to that date. This Court has applied Knowles to detainers lodged prior to *588July 1, 1974, in Commonwealth ex rel. Goodroe v. Roth, 230 Pa. Superior Ct. 70, 326 A.2d 886 (1974) and Commonwealth v. Woods, 229 Pa. Superior Ct. 473, 326 A.2d 626 (1974); the Commonwealth’s contention is thus without merit.